    Case 20-12453      Doc 31     Filed 06/29/20 Entered 06/29/20 17:20:09            Desc Main
                                    Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                          )                       Chapter 11
                                )
BHF CHICAGO HOUSING GROUP B LLC )                       Case No. 20-12453
(ICARUS)                        )
                                )                       Hon. Jack B. Schmetterer
              Debtor.           )
                                )

  AMENDED NOTICE OF MOTION FOR ENTRY OF(I) AN ORDER (A) APPROVING
  BID PROCEDURES AND BID PROTECTIONS IN CONNECTION WITH THE SALE
 OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR OF ALL
       LIENS, CLAIMS, AND ENCUMBRANCES, (B) APPROVING THE FORM
     AND MANNER OF NOTICE, (C) SCHEDULING A SALE HEARING AND, IF
 NECESSARY, AN AUCTION, (E) APPROVING THE STALKING HORSE BID, AND (F)
     GRANTING RELATED RELIEF; AND (II) AN ORDER (A) APPROVING THE
   PURCHASE AND SALE AGREEMENT, (B) AUTHORIZING THE SALE OF THE
  PROPERTY FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND
               INTERESTS, AND (C) GRANTING RELATED RELIEF

        PLEASE TAKE NOTICE that on July 7, 2020 at 10:30 a.m. (prevailing Central Time)
 or as soon thereafter as counsel may be heard, we shall appear before the Honorable Jack B.
 Schmetterer in Courtroom 682 in the United States Courthouse, 219 South Dearborn Street,
 Chicago, Illinois, or before any other judge who may be sitting in his place and stead, and present
 the Debtors’ Motion for Entry of (I) an Order (a) Approving Bid Procedures and Bid Protections
 in Connection with the Sale of Substantially All of the Debtor’s Assets Free and Clear of All Liens,
 Claims, and Encumbrances (b) Approving the Form and Manner of Notice, (c) Scheduling a Sale
 Hearing and, If Necessary, an Auction, (d) Approving the Stalking Horse Bid, and (e) Granting
 Related Relief; and (II) an Order (a) Approving the Asset Purchase Agreement, (b) Authorizing
 the Sale of the Property Free and Clear of All Liens, Claims, Encumbrances, and Interests, and
 (c) Granting Related Relief (the “Motion”), at which time and place you may appear if you so
 desire

        THIS MOTION WILL BE PRESENTED AND HEARD TELEPHONICALLY. No
 personal appearance in court is necessary or permitted. To appear and be heard telephonically on
 the motion, you must set up and use an account with Court Solutions, LLC. You can set up an
 account at www.Court-Solutions.com or by calling Court Solutions at (917) 746-7476.

         PLEASE TAKE FURTHER NOTICE that, pursuant to General Order No. 20-03, any
 party that objects to the relief sought in the Motion must file a Notice of Objection no later than
 two (2) business days before the date of presentment. Please be advised that if a Notice of




 260016365.v2
  Case 20-12453       Doc 31    Filed 06/29/20 Entered 06/29/20 17:20:09             Desc Main
                                  Document     Page 2 of 4



Objection is not timely filed, the Court may grant the Motion without a hearing before the date of
presentment.



 Dated: June 29, 2020                         Respectfully submitted,

                                              BHF CHICAGO HOUSING GROUP B, LLC
                                              (ICARUS)

                                              By: /s/ Kevin H. Morse
                                                       One of Its Proposed Attorneys

                                             Scott N. Schreiber (#06191042)
                                             Kevin H. Morse (#06297244)
                                             Samuel J. Tallman (#6322843)
                                             CLARK HILL PLC
                                             130 East Randolph Street | Suite 3900
                                             Chicago, Illinois 60601
                                             T: (312) 985-5595
                                             F: (312) 985-5984
                                             sschreiber@clarkhill.com
                                             kmorse@clarkhill.com
                                             stallman@clarkhill.com




260016365.v2
  Case 20-12453      Doc 31     Filed 06/29/20 Entered 06/29/20 17:20:09          Desc Main
                                  Document     Page 3 of 4



                               CERTIFICATE OF SERVICE

       I, Kevin H. Morse, an attorney, certify that I caused a copy of the AMENDED NOTICE
OF MOTION FOR ENTRY OF(I) AN ORDER (A) APPROVING BID PROCEDURES AND
BID PROTECTIONS IN CONNECTION WITH THE SALE OF SUBSTANTIALLY ALL OF
THE DEBTOR’S ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS, AND
ENCUMBRANCES, (B) APPROVING THE FORM AND MANNER OF NOTICE, (C)
SCHEDULING A SALE HEARING AND, IF NECESSARY, AN AUCTION, (E) APPROVING
THE STALKING HORSE BID, AND (F) GRANTING RELATED RELIEF; AND (II) AN
ORDER (A) APPROVING THE PURCHASE AND SALE AGREEMENT, (B) AUTHORIZING
THE SALE OF THE PROPERTY FREE AND CLEAR OF ALL LIENS, CLAIMS,
ENCUMBRANCES, AND INTERESTS, AND (C) GRANTING RELATED RELIEF to be
served on the parties listed on the attached service list via the Court’s CM/ECF system, on June
29, 2020.

 Dated: June 29, 2020                       By: /s/ Kevin H. Morse

Via ECF:

Steven B Chaiken
Paper Street Realty, LLC
schaiken@ag-ltd.com
aweir@ag-ltd.com

William S Hackney, III
Better Housing Foundation
whackney@salawus.com
jadams@salawus.com
rlaas@salawus.com

James Kapp
Successor Trustee UMB Bank, n.a.,
as successor Indenture Trustee
jkapp@mwe.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Kevin H Morse
BHF Chicago Housing Group B LLC
kmorse@clarkhill.com

Steven Rappin
Community Initiatives, Inc.
srappin@hrolaw.com




260016365.v2
  Case 20-12453        Doc 31   Filed 06/29/20 Entered 06/29/20 17:20:09   Desc Main
                                  Document     Page 4 of 4




Joseph M Robinson
Successor Trustee UMB Bank, n.a.,
as successor Indenture Trustee
jmrobinson@mwe.com

Adam B. Rome
CNR Advisors, LLC
arome@grglegal.com
abernath@grglegal.com

Scott N. Schreiber
BHF Chicago Housing Group B LLC
sschreiber@clarkhill.com
blambert@clarkhill.com

Samuel J Tallman
BHF Chicago Housing Group B LLC
stallman@clarkhill.com
blambert@clarkhill.com

Brian P Welch
Saybrook Fund Advisors LLC
bwelch@burkelaw.com
gbalderas@burkelaw.com

David K Welch
Saybrook Fund Advisors LLC
dwelch@burkelaw.com
gbalderas@burkelaw.com
bwelch@burkelaw.com
welchdr67393@notify.bestcase.com

Via Electronic Mail:

Chuck King
City of Chicago
chuck.king@cityofchicago.org

Greg Janes
City of Chicago
greg.janes@cityofchicago.org

Jeffrey Gansberg
Office of the United States Trustee
jeffrey.l.gansberg@usdoj.gov



260016365.v2
